DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
Claim 1, line 1, “Register” has been changed to -- register --.
Claim 2, line 4, “registers.” has been changed to -- registers, --.
Claim 3, line 3, “configurations (1 to log2N).” has been changed to -- configurations (1 to log2N), wherein N is the number of registers required. --.
Claim 4, line 4, “Input” has been changed to -- input --.
Claim 4, line 8, “Data” has been changed to -- data --.
Claim 4, line 10, “SW” has been changed to – switch (SW) --.
Claim 4, line 13, “Data” has been changed to -- data --.
Claim 6, line 4, “During” has been changed to -- during --.
Claim 6, line 5, “zero.” has been changed to -- zero; --.
Claim 6, line 6, “During” has been changed to -- during --.
Claim 6, line 8, “cycles.” has been changed to -- cycles; --.
Claim 6, line 9, “During” has been changed to -- during --.
Claim 6, line 11, “cycles.” has been changed to -- cycles; --.
Claim 6, line 12, “During” has been changed to -- during --.
Claim 6, line 14, “cycles.” has been changed to -- cycles; --.
Claim 6, line 15, “This” has been changed to -- wherein N-point Radix-2 FFT architecture --. 
Claim 6, line 17, “cycle. Where” has been changed to -- cycle, wherein --.
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention pertains to radix-2 Fast Fourier Transform architecture without implementing memory for storage of data.
With regards to claim 1, Garrec (US 2022/0004595) discloses a Radix-2 Fast Fourier Transform (FFT) architecture comprising of: a plurality of adders (paragraph 95); a plurality of subtractors (paragraph 95); a plurality of multiplexers (paragraph 99); a memory for storage of data in the 16 point FFT architecture (paragraph 104).
Son (US 2012/0166507) discloses a Radix-2 Fast Fourier Transform (FFT) architecture comprising of: a plurality of shift registers (paragraph 37); a plurality of multiplexers (paragraph 55); plurality of memory elements (paragraph 38) to store data in a 16 point FFT architecture (paragraph 37).
The prior art, either singularly or in combination, does not disclose “a data scheduling register tree (DSRT) structure for Radix-2 Fast Fourier Transform (FFT) architecture comprising of: a plurality of shift registers (R1 to Ri6); and a plurality of multiplexers (mi, mxi- mx4, mu-mu3) in place of Random Access Memory to store the data in the 16 point FFT architecture, wherein the memory operation is performed by the data scheduling Register tree (DSRT), which can be substituted with any radix-2 FFT size for the architecture to obtain the corresponding size” of claim 1.  
Thus, the prior art does not disclose the aforementioned claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488